     Case 3:19-cv-02027-MEM Document 36 Filed 10/14/20 Page 1 of 2




                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD HAZELTON,                    :

               Plaintiff             :    CIVIL ACTION NO. 3:19-2027

     v.                              :         (JUDGE MANNION)

KERRI NOEL SAVAGE, et al.,           :

              Defendants             :


                               ORDER
    In accordance with the memorandum issued this same day, IT IS


HEREBY ORDERED THAT:

    (1)   the report of Judge Arbuckle, (Doc. 32), is ADOPTED IN

          ITS ENTIRETY;

    (2)   the plaintiff’s SAC, (Doc. 21), is DISMISSED WITH

          PREJUDICE due to his failure to state a cognizable claim;

    (3)   the motions to dismiss of defendant Bell, (Doc. 22), and of

          defendant Savage, (Doc. 23), are DENIED AS MOOT;

    (4)   the plaintiff’s motion for appointment of counsel, (Doc. 34),

          is DENIED AS MOOT; and
             Case 3:19-cv-02027-MEM Document 36 Filed 10/14/20 Page 2 of 2




          (5)      the Clerk of Court is directed to CLOSE THIS CASE.


                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
Date: October 14, 2020
19-2027-01-ORDER




                                         -2-
